Response to Amendment
	This communication is in response to the amendment filed on 6/2/2022.  Claims 1, 3-8, and 10-15 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 5, “identifying, by the processor….” Should start on a separate line.  Further, in lines 11-12, the claim should be amended to recite “performing time synchronous averaging, by the processor, of a plurality of periods using the trigger signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejections of Claims 1 and 3-7 under 35 USC 101 are withdrawn based on the amendments filed on 6/2/2022.
Claims 8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 8 recites “sampling, by the processor, the measurement signal to obtain a sampled measurement signal”, “identifying, by the processor, a period in the time domain for the sampled measurement signal”, “identifying, by the processor, a number of sampling points across the period”, “generating, by the processor, a trigger signal”,  “identifying, by the processor, periodic sampling points of the sampled measurement signal across a plurality of periods using the trigger signal based on the identified period”, “for at least one sampling point within the period, performing time synchronous averaging by the processor a plurality of the periodic sampling points across periods to obtain an average periodic data point for the at least one sampling point” and “constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point”.  The limitations of “sampling, by the processor, the measurement signal to obtain a sampled measurement signal”, “identifying, by the processor, a period in the time domain for the sampled measurement signal”, “identifying, by the processor, a number of sampling points across the period”, “generating, by the processor, a trigger signal”,  “identifying, by the processor, periodic sampling points of the sampled measurement signal across a plurality of periods using the trigger signal based on the identified period”, “for at least one sampling point within the period, performing time synchronous averaging by the processor a plurality of the periodic sampling points across periods to obtain an average periodic data point for the at least one sampling point” and “constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components (i.e., the processor) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “sampling” in the context of this claim encompasses the user manually observing values of a measurement signal. Similarly, the limitations of “identifying, by the processor, a period in the time domain for the sampled measurement signal”, “identifying, by the processor, a number of sampling points across the period”, “generating, by the processor, a trigger signal”,  “identifying, by the processor, periodic sampling points of the sampled measurement signal across a plurality of periods using the trigger signal based on the identified period”, “for at least one sampling point within the period, performing time synchronous averaging by the processor a plurality of the periodic sampling points across periods to obtain an average periodic data point for the at least one sampling point” and “constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the processor” language, “identifying” in the context of this claim encompasses the user observing and identifying the sampled measurement signal values over time. Further, but for the “by a processor language”, “generating” in the context of the claim encompasses the user mentally determining how to perform the identification of the periodic sampling points.  Further, but for the “by a processor” language, “averaging” and “constructing” in the context of this claim encompasses the user performing manual mathematical calculations regarding the measurement signal.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receiving, by a processor, a measurement signal in the form of an analog DC electrical signal which measured vibrations of a compactor drum”, and using a processor to perform the claimed method steps.
Regarding “receiving, by a processor, a measurement signal in the form of an analog DC electrical signal which measured vibrations of a compactor drum”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the sampling, identifying, generating, averaging, and constructing steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the processor, the claimed processor is recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of mathematical calculations, i.e., the sampling, identifying, averaging, and constructing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the sampling, identifying, averaging, and constructing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 8 is not patent eligible.
Dependent claims 10-14 are likewise also not patent eligible. The limitations of claims 10-14 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 10-14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Regarding independent Claim 15, Claim 15 recites a generic computer readable medium for use in performing the method steps of Claim 8.  The claimed computer readable medium is recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of mathematical calculations, i.e., the sampling, identifying, averaging, and constructing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore Claim 15 is also directed to an abstract idea, and is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Real-time Sampling of Ground Penetrating Radar and Related Processing” by Bjorklund et al. (hereinafter ‘Bjorklund’) in view of Commuri (US Pub. No. 2011/0293369).
Regarding Claim 1, Bjorklund discloses an asphalt property estimation system (road quality (property) is evaluated (estimated), the materials evaluated may include asphalt; abstract, paragraph 1; page 6, table 1.1) comprising: a measurement device configured to output a measurement signal (ground penetrating radar or GPR pulses (measurement signal) were generated and sampling data captured by a digital signal processor or DSP (measurement device); page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2); a time synchronization unit (the data is captured using techniques such as time equivalent sampling controlled by DSP main control unit
(comprising synchronization unit), page 7, paragraph 3 — page 8, paragraph 1; page 12, paragraphs 2-3) configured to: sample the measurement signal to obtain a sampled measurement signal (the GPR pulse (measurement signal) is generated and sampling data captured (obtained) in response to the pulse, the captured data would meet the limitation of sampled measurement signal, page 7, paragraph 3 — page 8, paragraph 1), identify a period in the time domain for the sampled measurement signal (a sampling frequency (period in the time domain) for the pulse sampling data (measurement signal) of the GPR signal is determined (identified); page 7, paragraphs 1-2), identify a number of sampling points across the period (a pulse frequency is repeated (period) at the same sampling position (sampling point), as such a number of sampling positions (points) are identified across the repeated pulse frequency (period) as claimed; page 7, paragraph 1 - page 8, paragraph 1), and identify periodic sampling points of the sampled measurement signal across a plurality of periods based on the identified period (several scans are provided with the repetitive pulses (plurality of periods) in order to capture (identify) a plurality of data points from the GPR pulse (sampled measurement signal), the successively captured data points about the same position would meet the limitation of periodic sampling points as claimed; page 7, paragraph 3 — page 8, paragraph 3); and a time synchronous unit (time equivalent sampling controlled by DSP main control unit (comprising synchronous unit); page 7, paragraph 3 — page 8, paragraph 1; page 12, paragraphs 2-3): for at least one sampling point within the period, obtaining a plurality of the periodic sampling points across periods for the at least one sampling point (the successively captured data points (plurality of periodic sampling points across periods) are obtained about the same position (sampling point); page 7, paragraph 3 — page 8, paragraph 1); and a display unit configured to display the determined asphalt properties (the GPR data exhibiting the road quality (asphalt property) is displayed (display unit configured to display); page 11, paragraph 1; page 12, paragraph 3). 
Bjorklund further teaches generating a trigger signal and using the trigger signal to identify periodic sampling points (time equivalent sampling controlled by DSP main control unit (comprising synchronization unit) is utilized with a trigger pulse (signal), the synchronization unit obtains several scans using repetitive pulses (plurality of periods) in order to capture (identify) a plurality of data points from the GPR pulse (sampled measurement signal), the successively captured data points about the same position would meet the limitation of periodic sampling points; page 7, paragraph 3 - page 8, paragraph 3; page 11, paragraph 3; page 12, paragraphs 2-3; page 13, paragraph 2).
Bjorklund does not specifically teach, in the primary embodiment, utilizing time synchronous averaging, and a time synchronous averaging unit configured to construct a modified measurement signal in the time domain; the plurality of periodic sampling points are averaged to obtain an average periodic data point; and constructing the modified measurement signal using the average periodic data point for the at least one sampling point. However, Bjorklund discloses in an alternate embodiment wherein a time synchronous averaging unit is configured to construct a modified measurement signal in the time domain (several real-time scans (time synchronous unit) are averaged in order to provide a complete scan in which the noise is attenuated from the signal, the noise attenuated signal would meet the limitation of constructing a modified measurement signal (in the time domain); page 8, paragraphs 4, 7; page 10, figure 1.3 a, c; page 15, paragraph 1); averaging the plurality of periodic sampling points to obtain an average periodic data point (sampling comprises taking the average of several scans at the same position (obtaining an average periodic data point), as such the sampling would meet the limitation of averaging the successively captured data points about several positions (plurality of periodic sampling points) as claimed; page 8, paragraphs 4, 7); and constructing the modified measurement signal using the average periodic data point for the at least one sampling point (several real-time scans are averaged at the same position (average periodic data point for at least one sampling point) in order to provide a complete scan in which the noise is attenuated from the signal, the noise attenuated signal would meet the limitation of constructing a modified measurement signal; page 8, paragraphs 4, 7; page 15, paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bjorklund to provide the time synchronous unit configured to construct a modified measurement signal in the time domain; average the plurality of periodic sampling points to obtain an average periodic data point; and construct the modified measurement signal using the average periodic data point for the at least one sampling point, as taught in the alternate embodiment of Bjorklund, in order to provide a real-time sampling exhibiting improved signal to noise ratio (Bjorklund, page 8, paragraph 7 — page 9, paragraph 1). 
Bjorklund further does not disclose measuring vibrations of a compactor drum and outputting a measurement signal of the vibrations, that the asphalt properties are asphalt density values; and a density calculation unit configured to determine asphalt density values based on the modified measurement signal. However, Commuri discloses a compactor, comprising: a compactor drum (a vibratory compactor drum; paragraph [0024]); an asphalt density value estimation system (asphalt density measuring analyzer (estimation system); paragraphs [0019], [0022}); and a density calculation unit configured to determine asphalt density values based on the modified measurement signal (an intelligent asphalt compaction analyzer or IACA measures the density of asphalt (calculation unit), the density (values) is (determined) based on a Fast Fourier Transform of the measured input signal including a signal which only considers upper frequency inputs, the recited signal would meet the limitation of a modified measurement signal as claimed; paragraphs [0019], [0022], [0025], [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bjorklund to include a compactor drum, wherein the asphalt properties are asphalt density values; and a density calculation unit configured to determine asphalt density values based on the modified measurement signal, as taught by Commuri, in order to provide real-time measurements of the density of asphalt (Commuri, paragraph [0022)).
Regarding Claim 7, Bjorklund in view of Commuri teaches everything that is claimed above with respect to Claim 1.  Bjorklund in view of Commuri further teaches the asphalt density estimation system of Claim 1.  Bjorklund does not specifically teach a compactor drum, and wherein the measurement device comprises an accelerometer configured to measure vibration of the compactor drum, the accelerometer adapted to output the measurement signal in the form of an analog DC electrical signal.  However, Commuri discloses a compactor, comprising: a compactor drum (a vibratory compactor drum; paragraph [0024)); and the asphalt density estimation system (asphalt density measuring analyzer (estimation system); paragraphs [0019], [0022}, [0025]), wherein the measurement device comprises an accelerometer configured to measure vibration of the compactor drum (sensor module consists of accelerometers mounted to a frame for measuring the vibrations of the compactor drum; paragraph [0024)), the accelerometer adapted to output the measurement signal in the form of an analog DC electrical signal (accelerometers measure vibrations and a feature extractor module implements a Fast Fourier Transform to extract frequency components of the vibratory signals, where the Fast Fourier Transform output is a vector with 256 elements, each element corresponding to a normalized signal power at a corresponding frequency; paragraphs [0024]-[0026]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the noise reduction of Bjorklund and Commuri in the asphalt density estimation system of Commuri, in order to provide a system capable of providing real-time sampling exhibiting improved signal to noise ratio (Bjorklund, page 8, paragraph 7 — page 9, paragraph 1).
Regarding Claim 8, Bjorklund discloses a method for reducing signal noise (attenuating (reducing) signal noise; page 8, paragraph 7) comprising: receiving, by a processor, a measurement signal (ground penetrating radar or GPR pulses (measurement signal) were generated and sampling data captured (received) by a  digital signal processor or DSP; page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2) in the form of an analog DC electrical signal (analog to digital converters (analog DC electric) signals; page 7, paragraph 3; page 13, paragraph 2); sampling, by the processor, the measurement signal to obtain a sampled measurement signal (the GPR pulse (measurement signal) is generated and sampling data captured (sampling by the processor) is obtained in response to the pulse, the captured data would meet the limitation of sampled measurement signal; page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2); identifying, by the processor, a period in the time domain for the sampled measurement signal (a sampling frequency (period in the
time domain) for the captured pulse sampling data (sampled measurement signal) of the GPR signal is determined (identified by the processor); page 7, paragraphs 1-2; page 13, paragraph 2); identifying, by the processor, a number of sampling points across the period (a pulse frequency is repeated (period) at the same sampling position (sampling point), as such a number of sampling positions (points) are identified (by the processor) across the repeated pulse frequency (period) as claimed; page 7, paragraph 1 - page 8, paragraph 1; page 13, paragraph 2); identifying, by the processor, periodic sampling points of the sampled measurement signal across a plurality of periods based on the identified period (several scans are provided with the repetitive pulses (plurality of periods) in order to capture (identify by the processor) a plurality of data points from the GPR pulse (sampled measurement signal), the successively captured data
points about the same position would meet the limitation of periodic sampling points as claimed; page 7, paragraph 3 — page 8, paragraph 3; page 13, paragraph 2); for at least one sampling point within the period, obtaining by the processor, a plurality of the
periodic sampling points across periods for the at least one sampling point (the successively captured data points (plurality of periodic sampling points across periods) are obtained (by the processor) about the same position (sampling point within the period); page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2). 
Bjorklund further teaches generating, by the processor, a trigger signal, and using the trigger signal to identify periodic sampling periods (several scans are provided with trigger pulses in order to capture (identify by the processor) a plurality of data points from the GPR pulse (sampled measurement signal), the successively captured data points about the same position would meet the limitation of periodic sampling points and the pulses meet the limitation of a trigger signal as claimed; page 7, paragraph 3 — page 8, paragraph 3; page 11, paragraph 3; page 13, paragraph 2).
Bjorklund does not specifically teach, in the primary embodiment, for at least one sampling point within the period, performing time synchronous averaging, by the processor, a plurality of the periodic sampling points across periods to obtain an average periodic data point; and constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point. However, Bjorklund discloses in an alternate embodiment averaging the plurality of periodic sampling points to obtain an average periodic data point (sampling comprises taking the average of several scans at the same position (obtaining an average periodic data point), as such the sampling would meet the limitation of averaging the successively captured data points about several positions (plurality of periodic sampling points) as claimed; page 8, paragraphs 4, 7); and constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point (several real-time scans are averaged at the same position (average periodic data point for at least one sampling point) in order to provide a complete scan in which the noise is attenuated from the signal, the noise attenuated signal would meet the limitation of constructing (by the processor) a modified measurement signal; page 8, paragraphs 4, 7; page 10, figure 1.3 a, c; page 13, paragraph 2; page 15, paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bjorklund to average the plurality of periodic sampling points to obtain an average periodic data point; and construct the modified measurement signal using the average periodic data point for the at least one sampling point, as taught in the alternate embodiment of Bjorklund, in order to provide a real-time sampling exhibiting improved signal to noise ratio (Bjorklund, page 8, paragraph 7 — page 9, paragraph 1).
Bjorklund further does not disclose that the received signal measures vibrations of a compactor drum. However, Commuri discloses a compactor drum (a vibratory compactor drum; paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the system of Bjorklund to a compactor drum, as taught by Commuri, in order to provide real-time measurements of the density of asphalt (Commuri, paragraph [0022)).
Regarding Claim 14, Bjorklund teaches everything that is claimed above with respect to Claim 8.  Bjorklund further discloses transforming, by the processor, the modified measurement signal from claim 9 into a frequency-domain signal (a noise attenuated signal (modified measurement signal) is transformed and represented as a function of frequency (frequency-domain signal), the recited transformation would be facilitated by the processor as claimed; page 8, paragraphs 4, 7; page 13, paragraph 2; page 16, figure 2.4). Bjorklund does not disclose a method for estimating the density of asphalt, comprising: transforming, by the processor, a modified measurement signal into a frequency-domain signal; correlating, by the processor, the frequency-domain signal to asphalt density values; and outputting the asphalt density values.  However, Commuri discloses a method for estimating the density of asphalt (asphalt density measuring analyzer (estimating); paragraphs [0019], [0022], [(0025]), comprising: transforming, by the processor, a modified measurement signal into a frequency-domain signal (a feature extraction module computes a Fast Fourier Transform of an input signal and extracts features corresponding to vibrations at different salient frequencies, the vibrations result from impacts made by eccentric weight compacting asphalt; paragraph [0025)}); correlating, by the processor, the frequency-domain signal to asphalt density values (frequency (signals) may be used to estimate (correlate) the (asphalt) degree of compaction (density values), the frequency may be provided as a frequency-domain signal; paragraphs [0025], [0035]); and outputting the asphalt density values (the output provides (asphalt) degree of compaction (density values); paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Commuri to include transforming the modified measurement signal from claim 9, as taught by Bjorklund, in order to provide in order to provide a real-time sampling exhibiting improved signal to noise ratio (Bjorklund, page 8, paragraph 7 — page 9, paragraph 1).
Regarding Claim 15, Bjorklund teaches everything that is claimed above with respect to Claim 8.  Bjorklund further teaches a computer readable medium storing instructions (DPS processor includes memory (computer readable medium) which stores data and programs (instructions); page 8, paragraph 5; page 12, paragraph 5; page 13, paragraph 2) when a program is run on a computer having the processor (a program is run on the DSP processor, although not explicitly disclosed the, DSP would meet the limitation of a computer having a processor as claimed; page 12, paragraph 5). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund in view of Commuri in further view of “Development of Algorithms for Asphalt Pavement Compaction Monitoring Utilizing Ground Penetrating Radar” by Shangguan (hereinafter ‘Shangguan’).
Regarding Claim 6, Bjorklund in view of Commuri teaches everything that is claimed above with respect to Claim 1.  Bjorklund does not disclose the trigger signal is continuously updated. Shangguan discloses continuously updating the trigger signal (a ground penetrating radar pulse (trigger signal) is used to continuously monitor asphalt density; abstract, paragraphs 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bjorklund to continuously update the trigger signal, as taught by Shangguan, in order to continuously monitor the density of asphalt pavement during compaction (Shangguan, abstract, paragraph 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund in view of Shangguan.
Regarding Claim 13, Bjorklund teaches everything that is claimed above with respect to Claim 8.  Bjorklund does not disclose the method comprising: continuously
updating the trigger signal using the processor. However, Shangguan discloses continuously updating the trigger signal (a ground penetrating radar pulse (trigger signal) is used to continuously monitor asphalt density; abstract, paragraphs 1-2) using a processor (the ground penetrating radar pulse system comprises an operator computer; page 24, paragraph 1). It would have been obvious to one of ordinary
skill in the art at the time of the invention to modify the method of Bjorklund to continuously update the trigger signal, as taught by Shangguan, in order to continuously monitor the density of asphalt pavement during compaction (Shangguan, abstract, paragraph 1).

Response to Arguments
Applicant's arguments filed on 6/2/2022 regarding the 35 USC 101 rejection of independent Claim 8, and the 35 USC 103 rejections of independent Claims 1 and 8, have been fully considered but they are not persuasive. 
Regarding the 101 rejection of Claim 8, Applicant argues on page 10 of the Remarks filed on 6/2/2022 that because Claim 8 is amended similarly to Claim 1, Claim 8 is directed to allowable subject matter.  The Examiner disagrees.  The language of Claim 8 is not identical to Claim 1, and in Claim 8, the claimed processor is merely receiving data in the form of a signal and performing mathematical operations regarding that data.  An updated rejection of Claim 8 under 35 USC 101 is provided above.
	Regarding the 103 rejection of Claims 1 and 8, Applicant argues on pages 11-13 that Bjorklund does not teach time synchronous averaging as recited in Claims 1 and 8.  The Examiner disagrees.  Bjorklund teaches averaging of data points over time, which reads on the claim language.  It is also noted that time synchronous averaging is a standard technique for reducing signal noise (see the Prior Art of Record, below).
Regarding the 103 rejection of Claim 7, Applicant argues on pages 13-14 that there is no rationale to combine the signal processing of Bjorklund with the compaction analysis system of Commuri.  The Examiner disagrees.  Bjorklund is directed to a signal analysis system for determining properties of various materials (see Applicant’s Remarks, page 12), and Commuri is directed to a specific material to which the analysis of Bjorklund can be applied.  Further, Commuri includes accelerometers on a compactor drum.  It would have been obvious to one skilled at the art at the time of the invention to apply the signal analysis of Bjorklund to the signals generated in Commuri, in order to provide a system capable of providing real-time sampling exhibiting improved signal to noise ratio (Bjorklund, page 8, paragraph 7 — page 9, paragraph 1), as noted above in the rejection of Claim 7.
	The arguments regarding the 103 rejections of Claims 3 and 10 are found persuasive, and the rejections of Claims 3 and 10 are withdrawn.
	Regarding the 103 rejection of Claims 6 and 13, Applicant argues on page 15 that references do not teach that the trigger signal is updated on a real-time continuous basis, such that the value of the trigger signal may be changed in response to the fundamental frequency of the underlying signal that is being measured.  However, this language is not present in the claims; rather, the claims merely recite “wherein the trigger signal is continuously updated”, which, under the broadest reasonable interpretation of the claim language, could encompass any continuous provision of a signal. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Leon (U.S. Patent No. 4422333) teaches use of synchronous time averaging to remove random noise from a signal in column 2, lines 46-56.
Langley (U.S. Patent No. 5621656) teaches that synchronous time-domain averaging is an example of a standard technique for removing uncorrelated noise from a signal in column 7, lines 11-16.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although there are no prior art rejections for Claims 10-12, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 are satisfactorily addressed.

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863

/C.L.D./Examiner, Art Unit 2863      
/NATALIE HULS/Primary Examiner, Art Unit 2863